Opinion issued December 29, 2020




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00332-CR
                              NO. 01-19-00333-CR
                           ———————————
                         BILLY STRAHAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 7
                          Harris County, Texas
                 Trial Court Case Nos. 2157387, 2157386


                                 OPINION

      In two separate trials involving two different complainants, the juries found

appellant, Billy Strahan, guilty of the Class B misdemeanor offense of indecent
exposure.1 In trial court cause number 2157387, which resulted in appellate cause

number 01-19-00332-CR, the trial court sentenced appellant to 180 days’

confinement in the Harris County Jail. In trial court cause number 2157386, which

resulted in appellate cause number 01-19-00333-CR, the trial court sentenced

appellant to 30 days’ confinement in the Harris County Jail. On appeal, appellant

raises the same issue in both cases, contending that his trial counsel rendered

ineffective assistance by failing to object when the State elicited testimony from the

investigating officer that he found both complainants to be credible.

      We affirm.

                                    Background

A.    Trial Court Cause Number 2157386

      V.W. (Vanessa)2 worked as a security guard at an office building in a

shopping center located in north Houston. Shortly after 5:00 p.m. on May 9, 2017,

she escorted S.G. (Shannon), who worked in the building, to her vehicle in the

parking lot. While Vanessa and Shannon were speaking in the parking lot, appellant

drove by in his vehicle, a “green-ish blue-ish” Honda Civic, and parked near them.

At one point, appellant “swung his [driver’s side] door open.” Vanessa saw that




1
      See TEX. PENAL CODE ANN. § 21.08(a).
2
      In this opinion, we refer to the complainants and civilian witnesses by pseudonyms
      to protect their privacy and for ease of reading.
                                           2
appellant’s pants were on the floor of his car and that he was masturbating. Vanessa

used her cell phone to take a picture of this encounter, and the trial court admitted

this picture into evidence. Appellant’s face was not visible in this picture. Vanessa

called 911 and reported appellant’s behavior, and the trial court admitted a recording

of this 911 call. Appellant drove out of the parking lot before police officers arrived,

and Vanessa took a picture of the car’s license plate as appellant drove away.

Vanessa identified appellant in court as the person she saw in the Civic.

      Shannon worked as a medical assistant. When she left her office on May 9,

Vanessa accompanied her to the parking lot. They were standing outside and talking

when Shannon saw a dark blue car approach. The driver of the car stopped in the

parking lot, and Shannon saw him “gesturing with [his] hands on [his] chest” and,

specifically, “[r]ubbing on” himself. Shannon testified that she and Vanessa moved

to the other side of her car, and the driver drove off. Approximately twenty seconds

later, the driver came back around, “[t]he door flung open, and [Shannon] saw a man

exposing himself” and masturbating. Shannon “got a very good side profile” view

of the driver, and she specifically noticed the driver’s “broad nose, jawline, [lack of]

hair,” and the fact that he wore a gold earring. Shannon identified appellant in court

as the driver of the car. Shannon also testified that appellant had been a patient at the

clinic where she worked during the same year as this incident.




                                           3
      Houston Police Department Officer R. Ramirez responded to Vanessa’s 911

call. At the scene, he spoke with both Vanessa and Shannon, and the women gave

him a physical description of appellant and the license plate of his vehicle. Ramirez

ran the license plate number on the computer in his patrol car, and that search

identified Billy Ray Strahan Jr. as the registered owner of the vehicle.

      HPD Detective S. Baltazar, who works in the adult sex crimes unit,

investigated this case, and he spoke with Shannon as part of his investigation. The

State had the following exchange with Baltazar:

      Q.     When you interviewed [Shannon], did you find her to be
             credible?
      A.     Yes, I did.
      Q.     In your training and experience, have you been taught to identify
             I guess—
      A.     Yes.
      Q.     —indicators?
      A.     Yes, depending on possibly if there’s a lot of stuttering or
             stopping and conversation or even switching of the location that
             they were in, a lot of runaround with the story, if it doesn’t
             correlate to how she prior told it.
      Q.     And you said that you—did you find [Shannon] to be credible?
      A.     Yes, I did find [Shannon] to be credible.

Defense counsel did not object to this line of questioning.

      Baltazar learned of appellant’s identity through the license plate number that

Vanessa had provided, and he testified that appellant was the only registered owner


                                          4
of the vehicle. Baltazar created a photo-array that included appellant’s picture. When

he showed the photo-array to Shannon, she stated that two individuals in the photo-

array looked similar to the driver of the car, and Baltazar asked her to put a plus sign

by the picture that she thought was more likely to be the driver and a minus sign by

the picture that she thought was less likely to be the driver. Shannon put a plus sign

next to appellant’s picture.

      Appellant testified on his own behalf. He stated that the vehicle depicted in

the picture from Vanessa’s cell phone was not his vehicle, and he was not in the

vehicle in that picture. He agreed that the license plate in the picture from Vanessa’s

phone was registered to him. The trial court admitted three pictures of the car that

appellant claimed was his. This car, also a Honda Civic, had the same license plate

number as the car in the picture from Vanessa’s phone.3 When asked to describe the

differences between his car and the car in the picture from Vanessa’s phone,

appellant testified:

      My car is light blue, and that car is—is dark blue. My car has white
      clear reverse lights on it when you put it in reverse and back up. That
      car has no reverse lights on it when you put it in reverse, and I have
      pictures of a lot of cars that have reverse lights when you back up. That
      car doesn’t. Mine does. These pictures have reverse lights.




3
      There are no discernible differences between the car in the picture from Vanessa’s
      phone and the car in the pictures provided by appellant.
                                           5
Appellant claimed that the picture from Vanessa’s phone was manipulated. He also

testified that, on May 9, 2017, he worked at a thrift store over ten miles away from

this incident and that his shift ended at 5:30 p.m. that day.

      The jury found appellant guilty of the offense of indecent exposure, and the

trial court assessed his punishment at 30 days’ confinement in the Harris County

Jail. Appellant did not file a motion for new trial.

B.    Trial Court Cause Number 2157387

      On May 17, 2017, A.H. (Amanda) was driving to work during the late

morning when a ball bearing on her car broke, and she pulled to the side of the road

in north Houston. A vehicle from the tollway authority towed Amanda’s car to a

nearby Shell station, where she continued to wait for a tow truck. Amanda initially

waited inside the convenience store, but after she heard from the tow truck driver,

she returned to her vehicle, locked the doors, and turned her hazard lights on. While

Amanda was waiting, a dark-color, four-door sedan pulled into the parking space

next to her. The driver, whom Amanda identified in court as appellant, asked her if

she was okay. Amanda rolled her window down, responded that she was fine, and

rolled her window back up.

      Amanda sat in her car for at least another five minutes, and appellant remained

parked next to her. She mostly kept her attention on her phone, but she noticed that

appellant had not left, and then she noticed movement—“[a] fast motion, a quick


                                           6
motion”—in his vehicle. She looked over, saw that appellant’s driver’s side door

was open, and saw appellant, with his pants below his waist, masturbating. Amanda

honked her car’s horn and immediately called 911. The trial court admitted a

recording of this call. Appellant drove away after Amanda called 911, and she

remained at the Shell station until both her tow truck and the police arrived. Amanda

told the police officers that appellant had a gold earring in his ear, a gold nose ring,

and “a mouthful of gold teeth.” She was also able to give police appellant’s license

plate number.

      HPD Officer J. Perez responded to Amanda’s 911 call just after noon. When

he arrived at the scene, he was wearing a body camera, which recorded his encounter

with Amanda, including her statement of what had happened. The trial court

admitted a copy of this recording. When Perez ran the license plate number that

Amanda had given him, the search reflected that the plate number was registered to

a Honda and the registered owner was Billy Strahan.

      Detective Baltazar investigated this case as well. After reading the incident

report, Baltazar interviewed Amanda. The State and Baltazar had the following

exchange:

      Q.     When she gave—when [Amanda] came in for her interview,
             did—did she seem credible to you?
      A.     Yes, she did.
      Q.     Are you—in your training and experience, are you taught to pick
             up on identifiers of people that are not credible?
                                           7
      A.     Yes, we are.
      Q.     Can you explain that to the jury, please?
      A.     Majority of the time we have—if there’s a complainant or
             situation that the person cannot be credible, they tend to deflect
             statements or questions we ask. Also they’ll kind of beat around
             the bush and not directly answer the question head-on but go
             around it and answer a piece of the question that was asked, or
             they that [sic] just clam up and not want to talk to us anymore.
      Q.     Did [Amanda] give and—did you see any of those indicators
             with [Amanda]?
      A.     No, not at all.

Defense counsel did not object to this line of questioning. Baltazar showed Amanda

a photo-array, and she identified appellant as the person who exposed himself to her.

      Appellant testified on his own behalf. He stated that he worked from 9:00 a.m.

to 5:30 p.m. on May 17, 2017. The trial court admitted a copy of appellant’s time

sheet, which contained hand-written notations that he worked from 9:00 a.m. to 2:00

p.m., when he took a lunch break, and from 2:30 p.m. to 5:30 p.m. On cross-

examination, appellant agreed that the license plate number that Amanda provided

to the police was registered to him, but he testified that the car that Amanda saw at

the Shell station was not his car.

      The jury found appellant guilty of the offense of indecent exposure, and the

trial court assessed his punishment at 180 days’ confinement in the Harris County

Jail. Appellant did not file a motion for new trial. This appeal followed.



                                          8
                         Ineffective Assistance of Counsel

      In his sole issue in both appeals, appellant contends that his trial counsel

rendered constitutionally ineffective assistance of counsel when he failed to object

to Baltazar’s testimony, in both trials, that he found the two complainants, Shannon

and Amanda, to be credible when he interviewed them before filing charges against

appellant.

A.    Standard of Review

      The Sixth Amendment of the United States Constitution guarantees an

accused’s right to the reasonably effective assistance of counsel in criminal

prosecutions. U.S. CONST. amend. VI; Lopez v. State, 343 S.W.3d 137, 142 (Tex.

Crim. App. 2011) (stating that right to counsel “does not provide a right to errorless

counsel, but rather to objectively reasonable representation”). To prove a claim for

ineffective assistance of counsel, an appellant must establish, by a preponderance of

the evidence, that (1) his trial counsel’s performance fell below an objective standard

of reasonableness and (2) there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.

Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984); Lopez, 343 S.W.3d at

142. The appellant bears the burden to establish both prongs, and his “failure to

satisfy one prong of the Strickland test negates a court’s need to consider the other

prong.” Williams v. State, 301 S.W.3d 675, 687 (Tex. Crim. App. 2009); see Lopez,


                                          9
343 S.W.3d at 142 (“Unless appellant can prove both prongs, an appellate court must

not find counsel’s representation to be ineffective.”).

      To satisfy the first prong of Strickland, the appellant must prove that trial

counsel’s performance fell below an objective standard of reasonableness under the

prevailing professional norms. Lopez, 343 S.W.3d at 142. To prove prejudice—the

second prong of Strickland—the appellant must show that there is a reasonable

probability, or a probability sufficient to undermine confidence in the outcome, that

the result of the proceeding would have been different. Id. When reviewing counsel’s

performance, we look to the totality of the representation to determine the

effectiveness of counsel, and we indulge a strong presumption that counsel’s

performance falls within the range of reasonable professional assistance or trial

strategy. See Robertson v. State, 187 S.W.3d 475, 482–83 (Tex. Crim. App. 2006);

see also Bone v. State, 77 S.W.3d 828, 833 (Tex. Crim. App. 2002) (noting that

appellate review of trial counsel’s representation is “highly deferential” and

appellate courts presume counsel’s actions “fell within the wide range of reasonable

and professional assistance”). To rebut that presumption, a claim of ineffective

assistance must be “firmly founded in the record,” and “the record must

affirmatively demonstrate” that the claim is meritorious. Menefield v. State, 363
S.W.3d 591, 592 (Tex. Crim. App. 2012); Lopez, 343 S.W.3d at 142–43 (stating that

“court must not engage in retrospective speculation” and that “it is not sufficient”


                                          10
that defendant show, “with the benefit of hindsight, that his counsel’s actions or

omissions during trial were merely of questionable competence”). When direct

evidence of trial counsel’s reasoning is not available, “we will assume that counsel

had a strategy if any reasonably sound strategic motivation can be imagined.” Lopez,
343 S.W.3d at 143; Toledo v. State, 519 S.W.3d 273, 287 (Tex. App.—Houston [1st

Dist.] 2017, pet. ref’d) (“We do not assume that counsel lacked a sound reason for

making the choices she did; on the contrary, the defendant bears the burden to

demonstrate that no plausible reason exists for a particular act or omission.”).

      The trial record alone is rarely sufficient to demonstrate an ineffective

assistance claim. Williams v. State, 526 S.W.3d 581, 583 (Tex. App.—Houston [1st

Dist.] 2017, pet. ref’d); see Lopez, 343 S.W.3d at 143 (“On direct appeal, the record

is usually inadequately developed and ‘cannot adequately reflect the failings of trial

counsel’ for an appellate court ‘to fairly evaluate the merits of such a serious

allegation.’”) (quoting Bone, 77 S.W.3d at 833). Ordinarily, trial counsel should be

accorded an opportunity to explain his actions “before being condemned as

unprofessional and incompetent.” Bone, 77 S.W.3d at 836. If trial counsel has not

been afforded the opportunity to explain the reasons for his conduct, we will not find

his performance to be deficient unless the challenged conduct was “so outrageous

that no competent attorney would have engaged in it.” Nava v. State, 415 S.W.3d
289, 308 (Tex. Crim. App. 2013) (quoting Menefield, 363 S.W.3d at 593); Williams,


                                          11
526 S.W.3d at 583. It is a “rare case” in which ineffectiveness is apparent from the

trial record; and, to dispose of an ineffective assistance claim on direct appeal, the

record must demonstrate that counsel’s performance fell below an objective standard

of reasonableness “as a matter of law, and that no reasonable trial strategy could

justify trial counsel’s acts or omissions, regardless of his or her subjective

reasoning.” Lopez, 343 S.W.3d at 143.

B.    Analysis

      Appellant argues that his trial counsel rendered ineffective assistance in both

of his trials because counsel failed to object when the State asked Detective Baltazar,

who investigated both offenses and interviewed both complainants, whether he

found the complainants to be credible.

      “Direct opinion testimony about the truthfulness of another witness, without

prior impeachment, is inadmissible, as it does more than ‘assist the trier of fact to

understand the evidence or to determine a fact in issue.’” Id. at 140–41 (quoting

Yount v. State, 872 S.W.2d 706, 709 (Tex. Crim. App. 1993)); Blackwell v. State,

193 S.W.3d 1, 21 (Tex. App.—Houston [1st Dist.] 2006, pet. ref’d) (“It is generally

improper for a witness to offer a direct opinion as to the truthfulness of another

witness and such opinion is therefore inadmissible evidence.”); see also Macias v.

State, 539 S.W.3d 410, 416 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d)

(stating, in case involving expert testimony concerning child complainant’s


                                          12
credibility, that expert testimony must “aid, but not supplant, the jury’s decision”

and that expert testimony “does not assist the jury if it constitutes ‘a direct opinion

on the truthfulness’ of a child complainant’s allegations”) (quoting Schutz v. State,

957 S.W.2d 52, 59 (Tex. Crim. App. 1997)). This rule applies to both expert

testimony and lay witness testimony. Blackwell, 193 S.W.3d at 21.

      As this Court noted in Macias, Texas courts, including this Court, have

previously held that trial counsel’s failure to object to direct opinion testimony

concerning the credibility of a witness constitutes deficient performance because no

reasonable trial strategy would justify allowing this type of testimony before the

jury. See 539 S.W.3d at 417 (citing Lopez v. State, 315 S.W.3d 90, 101–02 (Tex.

App.—Houston [1st Dist.] 2010), rev’d, 343 S.W.3d 137 (Tex. Crim. App. 2011),

Lane v. State, 257 S.W.3d 22, 27–29 (Tex. App.—Houston [14th Dist.] 2008, pet.

ref’d), and Fuller v. State, 224 S.W.3d 823, 835–36 (Tex. App.—Texarkana 2007,

no pet.)); see also Sessums v. State, 129 S.W.3d 242, 247–48 (Tex. App.—

Texarkana 2004, pet. ref’d) (holding that trial counsel’s failure to object to testimony

from four expert witnesses concerning factors they looked at to determine whether

particular child complainant was telling truth or was credible constituted deficient

performance that prejudiced defendant); Miller v. State, 757 S.W.2d 880, 884–85

(Tex. App.—Dallas 1988, pet. ref’d) (holding that testimony from three witnesses

concerning child complainant’s credibility improperly bolstered complainant’s


                                          13
testimony and trial counsel’s failure to object to testimony constituted

constitutionally deficient performance that prejudiced defendant); Garcia v. State,

712 S.W.2d 249, 253 (Tex. App.—El Paso 1986, pet. ref’d) (holding that trial

counsel’s failure to object to testimony from two witnesses—investigating detective

and expert witness concerning child sexual assault cases—concerning child

complainants’ credibility constituted constitutionally deficient performance).

      In Lopez, however, the Court of Criminal Appeals reversed this Court’s

holding that trial counsel rendered ineffective assistance by failing to object to,

among other things, improper opinion testimony from an outcry witness and the

investigating officer concerning the complainant’s truthfulness. See 343 S.W.3d at

143–44. The court noted that the State had offered several possible reasons why trial

counsel did not object to the improper opinion testimony. Id. at 141. The court also

noted that the appellate record was silent concerning why trial counsel failed to

object to the improper testimony and the defendant did not introduce into the record

any information concerning counsel’s rationale. Id. at 143–44.

      Ultimately, the Court of Criminal Appeals concluded that the defendant failed

to meet his burden under Strickland to demonstrate that his trial counsel’s

performance was deficient. Id. at 144; see also Macias, 539 S.W.3d at 417

(following Lopez and holding that, in case in which trial counsel failed to object to

expert witness testimony concerning child complainant’s credibility but appellate


                                         14
record was silent concerning trial counsel’s reasons for failing to object, defendant

failed to meet burden under Strickland to demonstrate, by preponderance of

evidence, that trial counsel’s performance was deficient); Blackwell, 193 S.W.3d at

21–22 (stating that defendant failed to meet burden under Strickland in case in which

outcry witness testified she believed outcry made by child complainant and

investigating officer testified to what she looked for in determining whether

complainant was believable and that “no alarms” were raised during interview with

complainant, but defendant did not present evidence concerning trial counsel’s

failure to object to this testimony, because appellate court must presume counsel had

plausible reason for actions, and court could not “conclude that there could be no

plausible reason for counsel’s decision not to object to this testimony at trial”).

      Here, in both of the cases against appellant, Detective Baltazar was the

investigating officer, and he testified that he interviewed the complainants, Shannon

and Amanda, as part of his investigation. During the trial for the offense against

Shannon, Baltazar testified:

      Q.     When you interviewed [Shannon], did you find her to be
             credible?
      A.     Yes, I did.
      Q.     In your training and experience, have you been taught to identify
             I guess—
      A.     Yes.
      Q.     —indicators?

                                          15
      A.     Yes, depending on possibly if there’s a lot of stuttering or
             stopping and conversation or even switching of the location that
             they were in, a lot of runaround with the story, if it doesn’t
             correlate to how she prior told it.
      Q.     And you said that you—did you find [Shannon] to be credible?
      A.     Yes, I did find [Shannon] to be credible.

      In the separate trial concerning the offense against Amanda, Baltazar testified

similarly as follows:

      Q.     When she gave—when [Amanda] came in for her interview,
             did—did she seem credible to you?
      A.     Yes, she did.
      Q.     Are you—in your training and experience, are you taught to pick
             up on identifiers of people that are not credible?
      A.     Yes, we are.
      Q.     Can you explain that to the jury, please?
      A.     Majority of the time we have—if there’s a complainant or
             situation that the person cannot be credible, they tend to deflect
             statements or questions we ask. Also they’ll kind of beat around
             the bush and not directly answer the question head-on but go
             around it and answer a piece of the question that was asked, or
             they that [sic] just clam up and not want to talk to us anymore.
      Q.     Did [Amanda] give and—did you see any of those indicators
             with [Amanda]?
      A.     No, not at all.

Defense counsel did not object to this testimony in either trial.

      Appellant did not file a motion for new trial in either case. The record is

therefore silent concerning trial counsel’s reasoning for why he did not object to

Baltazar’s testimony concerning Shannon’s and Amanda’s credibility. In Lopez, a
                                          16
factually analogous case, the Court of Criminal Appeals held that because the

defendant did not supplement the record to include evidence of his trial counsel’s

rationale or strategy for failing to object to improper opinion testimony concerning

the complainant’s credibility, the defendant failed to establish the first prong of

Strickland—deficient performance—by a preponderance of the evidence. See Lopez,
343 S.W.3d at 144; Macias, 539 S.W.3d at 417; Blackwell, 193 S.W.3d at 21–22.

      Here, we follow the Court of Criminal Appeals’ decision in Lopez, and our

own precedent in Macias and Blackwell, and conclude that, on this silent record,

appellant has failed to demonstrate that his counsel’s failure to object to Baltazar’s

testimony fell below an objective standard of reasonableness under prevailing

professional norms. See Lopez, 343 S.W.3d at 143–44; Macias, 539 S.W.3d at 417;

Blackwell, 193 S.W.3d at 21–22; see also Brown v. State, 580 S.W.3d 755, 767 (Tex.

App.—Houston [14th Dist.] 2019, pet. ref’d) (holding that improper admission of

investigating officer’s opinion that defendant was not credible was harmless error in

part because officer called district attorney’s office to accept charges against

defendant after investigation and “the jury could reasonably assume that [the

investigating officer] did not find [the defendant] credible and believed he was guilty

of sexual assault”); Sandoval v. State, 409 S.W.3d 259, 294–95 (Tex. App.—Austin

2013, no pet.) (noting, in case in which court found that admission of detective’s

testimony concerning complainant’s and defendant’s credibility was error but


                                          17
harmless, that detective’s opinions “were not particularly powerful” because, given

fact that, after his investigation, detective forwarded case to district attorney’s office

for prosecution, “one could logically assume that he found [the complainant]

credible, her allegations truthful, and believed [the defendant] was guilty of

committing this sexual assault”).

      We overrule appellant’s sole issue on appeal in both cases.

                                      Conclusion

      We affirm the judgments of the trial court.




                                                Evelyn V. Keyes
                                                Justice

Panel consists of Justices Keyes, Hightower, and Countiss.

Publish. TEX. R. APP. P. 47.2(b).




                                           18